Name: Regulation (EEC) No 802/71 of the Commission of 19 April 1971 amending Regulation (EEC) No 316/68 fixing quality standards for fresh cut flowers and fresh ornamental foliage
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|31971R0802Regulation (EEC) No 802/71 of the Commission of 19 April 1971 amending Regulation (EEC) No 316/68 fixing quality standards for fresh cut flowers and fresh ornamental foliage Official Journal L 088 , 20/04/1971 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 3 P. 0188 Danish special edition: Series I Chapter 1971(I) P. 0214 Swedish special edition: Chapter 3 Volume 3 P. 0188 English special edition: Series I Chapter 1971(I) P. 0238 Greek special edition: Chapter 03 Volume 6 P. 0182 Spanish special edition: Chapter 03 Volume 4 P. 0177 Portuguese special edition Chapter 03 Volume 4 P. 0177 REGULATION (EEC) No 802/71 OF THE COMMISSION of 19 April 1971 amending Regulation (EEC) No 316/68 fixing quality standards for fresh cut flowers and fresh ornamental foliage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 1 of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 4 thereof; Whereas Section VI "Packaging and Presentation" of Annex I to Regulation (EEC) No 316/68 2 provides that a unit of presentation must consist of 5, 10 or a multiple of 10 pieces except for flowers normally sold singly or those normally sold by weight; Whereas the application of this provision does not allow sellers of the products in question to satisfy in full the requirements of certain buyers who wish to have units of presentation at their disposal at fixed prices ; whereas, therefore, the quality standards should be adjusted to take account of new trade requirements; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Plants; HAS ADOPTED THIS REGULATION: Article 1 1. The following text shall be substituted for the text of Section VI A of Annex I to Regulation (EEC) No 316/68: "A unit of presentation (bunch, bouquet, box and the like) must consist of 5, 10 or a multiple of 10 pieces. However this rule does not apply to: (a) flowers normally sold singly, (b) flowers normally sold by weight, (c) flowers for which seller and buyer agree expressly to derogate from the provisions concerning the number of flowers in a unit of presentation. This derogation is admissible solely for transactions outside wholesale markets on condition that - the goods are the subject of a direct sale, based on a fixed selling-price per unit of presentation, at wholesale level to a retailer or a person acting on behalf of a retailer, - the goods are accompanied by a bill, delivery note or similar document showing the above-mentioned selling-price, - the unit of presentation is in the packaging required by the buyer for the ultimate purchaser. This packaging must be such as to permit identification of the goods." 2. The following shall be added to Section VII of Annex I to Regulation (EEC) No 316/68: "F Presentation If the number of flowers per unit of presentation does not correspond to the provisions of Section IV A, packages must be marked to show the exact composition of the units of presentation contained therein." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1OJ No L 55, 2.3.1968, p. 1. 2OJ No L 71, 21.3.1968, p. 8. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1971. For the Commission The President Franco M. MALFATTI